                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


NICOLE STEWART,

                     Petitioner,

        v.                                         Case No. 18-cv-1968-pp

JULIE USTRUCK WETZEL1,

                     Respondent.


   ORDER DENYING AS MOOT PETITIONER’S MOTION TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2), DISMISSING HABEAS
PETITION AS UNAUTHORIZED SECOND OR SUCCESSIVE PETITION (DKT.
 NO. 1), DISMISSING CASE AND DECLINING TO ISSUE CERTIFICATE OF
                          APPEALABILITY


        On December 12, 2018, the petitioner, who was incarcerated when she

filed her petition but now is on active community supervision2 and is

representing herself, filed a petition for writ of habeas corpus under 28 U.S.C.

§2254 challenging her 2007 conviction in Milwaukee County Circuit Court for

medical assistance fraud. Dkt. No. 1 at 2; Dkt. No. 1-2 at 49. With her petition,

the petitioner filed a motion for leave to proceed without prepaying the filing

fee. Dkt. No. 2.




1Rule 2 of the Rules Governing Section 2254 Petitions a petitioner incarcerated
under a state court judgment to name as respondent the official who has
custody of the petitioner. The petitioner is no longer in custody, but the court
has changed the caption to reflect the current superintendent of the facility
where she was incarcerated when she filed the petition.

2   See https://appsdoc.wi.gov/lop/home.do (last visited January 25, 2021).
                                         1

             Case 2:18-cv-01968-PP Filed 01/30/21 Page 1 of 9 Document 7
      This order denies the motion to proceed without prepaying the filing fee,

screens the petition under Rule 4 of the Rules Governing Section 2254 Cases,

dismisses the petition as an unauthorized second or successive petition,

dismisses the case and declines to issue a certificate of appealability.

I.    The Petition (Dkt. No. 1)

      In January of 2007, the State of Wisconsin filed a complaint in

Milwaukee County Circuit Court charging the petitioner with thirty-two counts

of medical assistance fraud. Dkt. No. 1 at 2; Dkt. No. 1-2 at 49. On October 22,

2007, the petitioner pled guilty to four counts; the court dismissed and read in

the remaining twenty-eight counts. Dkt. No. 1-2 at 49; State v. Stewart,

Milwaukee County Case No. 07CF393 (available at https://wcca.wicourts.gov).

The state court sentenced the petitioner to five years of initial confinement

followed by nine years of extended supervision; it imposed and stayed a

consecutive sentence of three years of probation. Dkt. No. 1-2 at 49. The court

required the petitioner to pay over $320,000 in restitution to the Department of

Health and Family Services. Id.; see also State v. Stewart, Milwaukee County

Case No. 07CF393 (available at https://wcca.wicourts.gov).

      On December 12, 2008, the petitioner filed a notice of appeal. State v.

Stewart, Milwaukee County Case No. 07CF393 (available at

https://wcca.wicourts.gov). The petitioner filed and the circuit court denied

several postconviction motions. Id. On December 7, 2010, the Wisconsin Court

of Appeals affirmed the convictions and the denial of the postconviction

motions. Id. Although the petitioner continued to file and litigate postconviction

                                        2

         Case 2:18-cv-01968-PP Filed 01/30/21 Page 2 of 9 Document 7
motions, she never filed a petition for review in the Wisconsin Supreme Court.

Id.

      The petitioner was released to extended supervision on October 2, 2012.

Dkt. No. 1-2 at 57. On October 16, 2015, Administrative Law Judge Kathleen

R. Kalashian ordered the revocation of the petitioner’s extended supervision

based on her violations of the terms of her extended supervision from the time

she was released through March of 2015. Id. at 56-60. Judge Kalashian found

that the petitioner (1) “falsified a W2 document that she provided to the

Department of Corrections,” (2) “falsified paystub documentation . . . to her

supervising agent,” (3) “financed a vehicle . . . without prior agent approval,” (4)

“used a name that was not approved (as it is not her legal name) for

employment . . . and to obtain an apartment,” (5) “took out a loan . . . providing

false information about her employment,” (6) “had open lines of credit without

her agent’s approval or subsequent notification,” (7) “lied to the Department

about her employment with Anew Strategies (a company she created and

owned) and the income she derived therefrom,” and (8) “was dishonest with her

agent about her employment . . . and concerning deposits made to her bank

accounts in large amounts.” Id. at 57. Judge Kalashian ordered the petitioner

re-confined for four years. Id. at 60.

      On February 29, 2016, the petitioner filed two federal habeas petitions in

the Eastern District of Wisconsin. See Stewart v. Schaab, Case No. 16-cv-243-

LA (E.D. Wis. February 29, 2016); Stewart v. Schaab, Case No. 16-cv-244-LA

(E.D. Wis. February 29, 2016). Judge Lynn Adelman addressed both cases in a

                                         3

         Case 2:18-cv-01968-PP Filed 01/30/21 Page 3 of 9 Document 7
single order. Stewart v. Schaab, Case No. 16-cv-243-LA, dkt. no. 10; Stewart v.

Schaab, Case No. 16-cv-244-LA, dkt. no. 8. Judge Adelman explained that

while he found the petitions difficult to understand, the petition in Case No.

16-cv-243 appeared to challenge the parole revocation and the petition in Case

No. 16-cv-244 appeared to challenge the underlying conviction. See Stewart v.

Schaab, Case No. 16-cv-243-LA, dkt. no. 10 at 1-2. Regarding Case No. 16-cv-

244—the petition that appeared to challenge the petitioner’s underlying

conviction—Judge Adelman concluded that the petition was untimely. He

reasoned that “[a]ccording to the . . . petition, her direct appeal concluded in

July 2009, when the Wisconsin Court of Appeals disposed of her appeal,” and

“[t]hus, a petition filed in February 2016 [was] obviously untimely.” Id. at 2.

Judge Adelman found that the petitioner also “procedurally defaulted her

claims by failing to raise them in a timely petition for review in the Wisconsin

Supreme Court.” Id. He explained that the petitioner had had thirty days to file

a petition for review in the Wisconsin Supreme Court after the Wisconsin Court

of Appeals affirmed her convictions, but according to her petition, she did not

do so. Id. at 3.

      Regarding Case No. 16-cv-243—the petition challenging the revocation of

the petitioner’s extended supervision—Judge Adelman concluded that the

petitioner had failed to exhaust her state court remedies. Id. Judge Adelman

reasoned that the petitioner “ha[d] not pursued any of the procedures available

in the Wisconsin system for challenging her probation revocation decision.” Id.

He noted that it was “possible that some of those procedures, such as a state

                                         4

          Case 2:18-cv-01968-PP Filed 01/30/21 Page 4 of 9 Document 7
certiorari proceeding or state habeas petition, remain available to her.” Id.

Judge Adelman denied relief in both cases. Id. at 4.

      This third federal petition followed; instead of setting forth grounds for

relief in the appropriate section of the court’s form, the petitioner wrote “see

attached complaint.” Stewart v. Cooper, Case No. 18-cv-1968, Dkt. No. 1 at 6-

10. The attached thirty-five-page “memorandum of law” alleges that the

petitioner’s parole officer violated her civil rights by obtaining copies of her

bank statements, asserts that certain evidence used at her revocation

proceeding should have been suppressed, claims that her counsel for the

revocation provided ineffective assistance and alleges that the parole officer

created false evidence. Dkt. No. 1-1. The memorandum is dated December 19,

2018, and shows the petitioner’s address as the Robert E. Ellsworth

Correctional Center. Id. at 1-1. It appears, however, that the petitioner

originally drafted the document in June 2018, because that is the date typed

into the signature block. The petitioner also attached sixty-one pages of state-

court documents and pleadings. Dkt. No. 1-2.

      Normally, the court would start by “screening” a §2254 petition under

Rule 4 of the Rules Governing Section 2254 Cases, which states that

      [i]f it plainly appears from the face of the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion or other response
      within a fixed time, or to take other action the judge may order.

      A district court must allow a habeas petition to proceed unless it is clear

that the petitioner is not entitled to relief. At the screening stage, a district
                                          5

          Case 2:18-cv-01968-PP Filed 01/30/21 Page 5 of 9 Document 7
court expresses no view as to the merits of any of the petitioner’s claims.

Rather, it reviews the petition and exhibits to determine whether the petitioner

alleges that he is in custody in violation of the “Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2254(a).

      But the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

carves out certain petitions that the court need not screen. AEDPA says that a

federal district court need not entertain an inquiry into the legality of a

petitioner’s detention if a federal court already has determined the legality of

that detention in a prior application for writ of habeas corpus. 28 U.S.C.

§2244(a). To enforce this provision, AEDPA requires petitioners who wish to file

a “second or successive” federal habeas petition to first obtain authorization

from the federal court of appeals before filing the petition in the district

court. 28 U.S.C. §2244(b)(3)(A). “Section 2244(b)(3)(A) ‘is an allocation of

subject matter jurisdiction to the court of appeals. A district court must

dismiss a second or successive petition, without awaiting any response from

the government, unless the court of appeals has given approval for the

filing.’” In re Page, 170 F.3d 659, 661 (7th Cir. 1999) (quoting Nuñez v. United

States, 96 F.3d 990, 991 (7th Cir. 1996) (emphasis in Page)).

      As the Seventh Circuit has explained, not every petition that a petitioner

previously filed constitutes a prior application for the purposes of §2244(b).

Altman v. Benik, 337 F.3d 764, 766 (7th Cir. 2003). The Seventh Circuit does

not count “previous petitions that were dismissed for technical or procedural

deficiencies that the petitioner can cure before refiling.” Id. Such petitions

                                         6

         Case 2:18-cv-01968-PP Filed 01/30/21 Page 6 of 9 Document 7
include those “dismissed because the petitioner filed in the wrong district,” id.

(citing Phillips v. Seiter, 173 F.3d 609, 610 (7th Cir. 1999)), those in which the

petitioner failed to pay the filing fee, id. (citing Benton v. Washington, 106 F.3d

162, 165 (7th Cir. 1996)), and those dismissed as premature, id. (citing Slack

v. McDaniel, 529 U.S. 473, 485-86 (2000)). But prior petitions dismissed as

untimely “or that have been denied based on a procedural default . . . do count

as prior petitions because the petitioner is incapable of curing the defect

underlying the district court’s judgment.” Id. (citing In re Cook, 215 F.3d 606,

608 (6th Cir. 2000)).

      In Case No. 16-cv-243, the petitioner argued that her revocation counsel

was ineffective, that her parole officer had unlawfully obtained her bank

records, that evidence resulting from an unlawful arrest was introduced at her

revocation hearing, that her parole agent obtained a statement from her

without her attorney present and that her parole agent coerced her to

incriminate herself. Stewart v. Schaab, Case No. 16-cv-243 at Dkt. No. 2.

Judge Adelman considered these arguments and dismissed them for failure to

exhaust administrative remedies. So the petitioner’s current habeas petition is

a second and successive petition. The petitioner has not provided the court

with evidence that the Seventh Circuit Court of Appeals authorized her to file a

second and successive petition. This court has no jurisdiction to consider it.

The court will dismiss the petition and the case.




                                         7

         Case 2:18-cv-01968-PP Filed 01/30/21 Page 7 of 9 Document 7
II.    Motion for Leave to Proceed Without Prepaying the Filing Fee
       (Dkt. No. 2)

       The petitioner asked the court for leave to proceed without prepaying the

filing fee. Dkt. No. 2. Because the court is dismissing the case, it will deny the

motion as moot. The court notes, however, that it would deny the motion even

if it were not dismissing the case. Despite three requests from the clerk, the

petitioner did not file a copy of her certified trust account statement for the six

months preceding the filing of the petition. Dkt. Nos. 3-5. That means that the

court has no way to determine whether the petitioner qualifies to proceed

without prepaying the filing fee.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of

a constitutional right. See 28 U.S.C. § 2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

for that matter, agree that) the petitioner should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack, 529 U.S. at 484 (internal quotations

omitted). The court declines to issue a certificate of appealability, because it

finds that reasonable jurists could not debate that the petition is a second or

successive petition and that the petitioner filed it without obtaining

authorization from the Seventh Circuit Court of Appeals.
                                         8

          Case 2:18-cv-01968-PP Filed 01/30/21 Page 8 of 9 Document 7
IV.   Conclusion

      The court DISMISSES the petition for writ of habeas corpus as a second

or successive petition. Dkt. No. 1.

      The court DENIES AS MOOT the petitioner’s motion to proceed without

prepaying the filing fee. Dkt. No. 2.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court ORDERS that this case is DISMISSED. The clerk will enter

judgment accordingly.

      Dated in Milwaukee, Wisconsin this 30th day of January, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          9

         Case 2:18-cv-01968-PP Filed 01/30/21 Page 9 of 9 Document 7
